



interimcfoofferletter_image1.jpg [interimcfoofferletter_image1.jpg]


July 20, 2020


Andrea Shaw Resnick


Dear Andrea,


Reference is hereby made to your current employment letter dated as of August
10, 2016 (the “Employment Letter”) pursuant to which you are employed as the
Global Head of Investor Relations and Corporate Communications of Tapestry, Inc.
(“Tapestry” or the “Company”). This letter is being provided in connection with
your appointment as Interim Chief Financial Officer (“Interim CFO”), reporting
to the Chief Executive Officer of Tapestry. Upon effectiveness of the
appointment, you will be a member of Tapestry’s Executive Committee during the
Interim CFO Term (as defined below). You will be considered an “officer” under
Section 16 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), as well as an “Executive Officer” of Tapestry pursuant to Rule 3b-7 of
the Exchange Act. By signing below where indicated, you will be accepting that
appointment effective July 21, 2020 (the “Effective Date”).


This letter details the changes to your base salary and bonus opportunity that
will apply, and a special retention award that will be made, in connection with
your appointment as Interim CFO. Except as set forth herein, the terms of your
Employment Letter continue to apply with respect to your employment as Interim
CFO, except that while you are serving as the Company’s Interim CFO (the
“Interim CFO Term”). You will continue to serve as the Company’s Global Head of
Investor Relations and Corporate Communications during the Interim CFO Term.
Upon the termination of the Interim CFO Term, you will no longer serve as
Interim CFO. The remaining terms of the Employment Letter shall apply. For the
avoidance of doubt the changes to the terms of your employment described in this
letter, including the changes occurring upon the commencement and termination of
the Interim CFO Term, will not be deemed to give rise to “good reason” under the
Company’s 2010 and 2018 Stock Incentive Plan, each as amended, or any grant
agreements for awards under either such Plan, the Tapestry, Inc. Special
Severance Plan or other agreement between you and the Company or any applicable
Company plan or policy.


Base Salary
As of the Effective Date and continuing through the last date of the fiscal
quarter in which the Interim CFO Term ends, your annual base salary rate will be
$700,000, which will be immediately reduced by 15% to $595,000 annually,
consistent with the Company-wide salary reductions that were announced on April
20, 2020, and which are expected to remain in effect no longer than the end of
the Company’s fiscal year 2021 (i.e., July 3, 2021). In the event your
employment terminates under circumstances in which you are entitled to
severance, your severance will be calculated based on your annual base salary
rate in effect on the date of your termination.
Incentive Compensation


122123269

--------------------------------------------------------------------------------




You will continue to be eligible to participate in the Company’s
Performance-Based Annual Incentive Plan (“AIP”). For the period commencing on
the Effective Date and continuing through the last date of the fiscal quarter in
which the Interim CFO Term ends, your target bonus will be 80% of your salary
actually paid during that period. Thereafter, your target bonus will revert to
60% of your salary paid for the remainder of the fiscal year, which shall
reflect the reduced salary, as in effect for any portion of the fiscal year. The
actual bonus payout may range from 0% of target for performance below
established thresholds to 200% of target for maximum performance.


Any AIP bonus is paid within three months of the end of the fiscal year and you
must be an employee in good standing with the Company on the AIP bonus payment
date in order to be eligible to receive any such AIP bonus payment. If you
resign your employment or are terminated for "cause," you are not eligible for
this bonus for the fiscal year in which you provide the required notice of your
intent to resign your employment (or resign without notice) or your employment
is terminated, as applicable.


Special Equity or Cash Award
You will receive a special retention award (the “Special Award”) with a grant
value of $400,000, which is expected to be granted in August 2020 as restricted
stock units (“RSUs”). However, the Board of Directors of Tapestry (the “Board”)
or the Human Resources Committee of the Board (the “Committee”) may determine
that the Special Award will be a cash-based award instead of RSUs. The Special
Award will cliff vest after two years subject to your continued employment or
other service with the Company through the vesting date.


You will be subject to the terms and conditions of the grant agreement,
including, but not limited to, the provisions relating to claw back of equity
gains or other incentive compensation in certain post-employment scenarios. The
terms and conditions of such grant agreements shall be the same as the terms
that will apply to your anticipated annual equity grant in August; however,
retirement treatment shall not apply to the Special Award in the event of a
voluntary resignation. Notwithstanding anything to the contrary in this letter,
the terms of the plan pursuant to which the Special Award is granted and related
grant agreement, as they may be changed from time to time, will be controlling.


You hereby represent and warrant that you are not currently, and have never
been, the subject of any allegation or complaint of harassment, discrimination,
retaliation, or sexual or other misconduct in connection with prior employment
or otherwise, and have not been a party to any settlement agreement or
nondisclosure agreement relating to such matters (the “Representations”). The
definition of termination for “cause” under your Employment Letter shall be
amended to include a determination by the Company that your employment should be
terminated for your breach of the Representations set forth above.


Your appointment as Interim CFO is contingent upon you passing a background
check.


Andrea, if the foregoing accurately reflects your understanding of the terms
that will apply in connection with your appointment as Interim CFO, kindly
acknowledge your agreement by signing below where indicated and returning a
signed copy to me.


Sincerely,


Page 2 of 2
2

--------------------------------------------------------------------------------




/s/ Sarah Dunn_____________________________
Sarah J. Dunn
Global Human Resources Officer
Tapestry, Inc.




Agreed and accepted by:
/s/ Andrea Shaw Resnick________    July 20, 2020_______________________
Name: Andrea Shaw Resnick        Date




Page 3 of 3
3